Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “type matching logic configured to identify the potential matching data records based on the operator ID, the machine type and the implement type” is incompatible with Claims 7 and 8 from which Claim 9 depends.  The preceding claims 7 and 8 cite “the combination of the particular operator, the particular machine and the particular implement, as the matching data record” and “ID matching logic configured to identify the potential matching data records based on the operator ID, the machine ID and the implement ID”, which precludes depending claims being more broad these limitations.  As dependent claims are an addition and not an alternative to the preceding claims, the office recommends that the limitations of Claim 9 be instead rewritten into Claims 7 and 8 to clarify that the type-matching actions are performed side-by-side with the ID matching actions, to integrate the desired limitations into a definite claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 20190104674), herein after referred to as Sawaki, in view of Abolt (US 20190085785), herein after referred to as Abolt.
Regarding Claim 1, Sawaki teaches:
a data store that stores data records, each data record including a set of settings data that identifies machine settings corresponding to an operator/machine/implement combination; ([0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”)
a data search system that searches the data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”)
a data selection system that obtains the set of settings data corresponding to the matching data record; ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and a control system that controls the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3. [0057] The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)


Sawaki does not explicitly teach:
a connection detector that detects connection of a particular agricultural machine, being operated by a particular operator, to a particular implement and generates a connection signal based on the detected connection;
a data synchronization system that receives the connection signal and identifies data records to be synchronized between the agricultural machine and the implement and that synchronizes the identified data records;
In the same field of endeavor, Abolt teaches:
a connection detector that detects connection of a particular agricultural machine, being operated by a particular operator, to a particular implement and generates a connection signal based on the detected connection; ([0092] “ In one arrangement, system 10 includes a sensor 90 associated with vehicle 12 that senses the attachment of an implement 92 to vehicle 12. In one arrangement, sensor 90 may be a physical sensor and/or a software sensor or other electronic sensor or sensing arrangement or sensing system or the like that is configured to sense the attachment of implement 92 to the vehicle 12 and/or control system 16. In one arrangement, implement 92 includes a tag which is read by sensor 90 which is a reader, similar to or identical to a radio-frequency identification (RFID) arrangement which uses electromagnetic fields from a sensor (e.g. sensor 90) to automatically identify and track tags attached to objects (e.g. implement 92). In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10.”)
a data synchronization system that receives the connection signal and identifies data records to be synchronized between the agricultural machine and the implement and that synchronizes the identified data records; ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery and implement operation field.  Sawaki teaches a system which stores and operates an agricultural process based on settings data for agricultural operations corresponding to a combination of a user, a work machine, and the field being worked while also taking the attached implements and work environments into account.  Abolt teaches a system which operates an agricultural process based on settings data for agricultural operations corresponding to a combination of a work machine and an attached implement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the automatic detection of connection by a particular machine to generate a connection signal, identify data on the implement to be synchronized, and perform said synchronization, as taught by Abolt to supply the correct required power to an attached implement [0091]. Motivation to combine Sawaki with Abolt to a person having ordinary skill in the art comes from the prior art being analogous in the field of powered machinery attachments and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 2 Modified Sawaki teaches the system of Claim 1, and Sawaki also teaches:
surfacing logic configured to surface the set of settings data corresponding to the matching data record for operator interaction. ([Fig 5] [0064] “In FIG. 5 (E), an image 350 displayed when work is performed displays a work setting such as transmission responsiveness received from the server 101. Note that which work setting is selected may also be displayed on the meter panel Pa1 of the tractor 1, for example, not only on the tablet terminal TAB. The image 350 displayed when work is performed is provided a work end input section 351 to input when the work is ended. Note that the tractor 1 is controlled according to a work setting received from the server 101. Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)

Regarding Claim 3 Modified Sawaki teaches the system of Claim 2, and Sawaki also teaches:
operator interaction detector that detects operator interaction with the surfaced set of settings data corresponding to the matching data record for operator interaction. ([Fig 5] [0062] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)

Regarding Claim 4, Modified Sawaki teaches the system of Claim 3, and Sawaki also teaches:
wherein the operator interaction detector is configured to detect an operator acceptance input accepting the set of settings data corresponding to the matching data record, ([0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and wherein the control system is configured to generate a control signal to control a controllable subsystem based on the set of settings data corresponding to the matching data record ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and based on the operator acceptance input. ([0063] “When an input is made on the input sections 341, 342, the input content is sent to the server 101, and work setting information conforming to the selection is received from the server 101.”

Regarding Claim 5 Modified Sawaki teaches the system of Claim 4, and Sawaki also teaches:
wherein the operator interaction detector is configured to detect an operator modification input modifying the set of settings data corresponding to the matching data record, ([0061] “In FIG. 5 (B), when authentication is made by the server 101, the operation selection image 320 is displayed on the touch panel TAB1. The operation selection image 320 includes a work start input section 321 to start work with the tractor 1, and a work setting registration section 322 to register a work setting. When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0062] “In FIG. 5 (C), the image 330 to register a work setting includes an input section 331 to input transmission responsiveness, an input section 332 to input a cultivation depth, an input section 333 to input automatic brake strength, an input section 334 to input on/off of the auto lift, an input section 335 to input on/off of the auto brake, and the input section 336 to input on/off of the backup, an input section 337 to input an engine speed, and an input section 338 to input execution of registration. According to inputs on the input sections 331 to 337, work settings such as transmission responsiveness and cultivation depth can be changed. Then, when an input is made on the registration input section 338, information input on the input sections 331 to 337, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101 and registered as work setting information.”)
and wherein the control system is configured to generate a control signal to control the controllable subsystem based on the modified set of settings data. ([0064] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)

Regarding Claim 6, Modified Sawaki teaches the system of Claim 5, and Sawaki also teaches:
a settings update system that updates the matching data record based on the modified set of settings data. ([0065] “When the tractor 1 has ended the work, the processing software AP1 of an embodiment sends the work setting information finally displayed with the in-work display image 350 to the server 101, together with identification information of the operator, identification information of the tractor 1, GPS information of the farm field, etc. Therefore, in the server 101, the work setting information is updated. Note that an embodiment may be described in the context of an example configuration in which a work setting registered in the server 101 is updated, however, the present disclosure is not limited to this. For example, the work setting may not be updated if the administrator set some work settings for some specific operator, vehicle, and farm field as non-updatable.”)

Regarding Claim 7, Modified Sawaki teaches the system of Claim 1, and Sawaki also teaches:
wherein the data search system is configured to identify a plurality of different potential matching data records and further comprising: ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB. As illustrated in the cells of work settings BC1, CB1, CC1 in FIG. 6, when there is no work setting registered, if the standard settings B, C are registered, the fact that the standard settings B, C exist is sent to the tablet terminal TAB.”)
match ranking logic configured to rank the plurality of different potential matching data records to identify a most relevant matching data record, based on the combination of the particular operator, the particular machine and the particular implement, as the matching data record. ([0018] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of one of the previous aspects, wherein when no work setting information is stored with the server in association with the working vehicle, the farm field, the operator, or the work content, the server applies a work setting for the working vehicle to actually use to perform work, according to another work setting information already stored. [0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.” [0063] “In FIG. 5 (D), when an input is made on the work start input section 321, if the server 101 has no work setting information registered in association with the operator (e.g., “User B”) currently using the system S, the currently-used tractor 1 (e.g., “Tractor C”), and the farm field (e.g., “the farm field H1”) specified by the GPS, while work setting information that is standard for the operator and another work setting for another operator (e.g., User A) to perform work in the same farm field (the farm field H1) by the currently-used tractor 1 (tractor C) is registered, a work setting selection image 340 of FIG. 5 (D) is displayed. The work setting selection image 340 includes an input section 341 to select a standard setting, and an input section 342 to select a work setting of another operator.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)

Regarding Claim 8 Modified Sawaki teaches the system of Claim 7, and Sawaki also teaches:
wherein the particular operator has a particular operator identifier (operator ID), particular machine has a particular machine identifier (machine ID) and a machine type and wherein the particular implement has … an implement type ([0060] “ When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0103] “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”) 
wherein the data search system comprises: ID matching logic configured to identify the potential matching data records based on the operator ID, the machine ID ([0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”). 
 Sawaki does not explicitly teach:
wherein the particular implement has a particular implement identifier (implement ID) 
and the implement ID.
Abolt teaches further:
wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information. This information may be stored on the tag attached to the implement 92 and electronically transmitted to or detected by sensor 90 and/or control system 16. Alternatively, this information may be associated with a unique ID stored on the tag and once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
and the implement ID. ([0092] “once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
	  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the use of an implement’s particular ID when searching match data for an agricultural control program, as taught by Abolt to customize the operation of the tractor based on the implement ID. 

Regarding Claim 9 Modified Sawaki teaches the system of Claim 8, and Sawaki also teaches:
type matching logic configured to identify the potential matching data records based on the operator ID, the machine type and the implement type. ([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)

Regarding Claim 10, Modified Sawaki teaches the system of Claim 1, but Sawaki does not explicitly teach:
wherein the agricultural equipment control system is disposed on the particular implement.
Abolt teaches teaches further:
wherein the agricultural equipment control system is disposed on the particular implement. ([0093] “In another arrangement, implement includes a wired connection, such as a serial BUS or other wired component or connection that connects control system 16 of vehicle 12 to the control system, sensor structure, and/or other electronic components of implement 92. When this connection, whether wired or wireless, is made between implement 92 and vehicle 12, horsepower on demand system 10 senses the connection, and senses and/or determines the parameters of the implement 92 which may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information.”)
Sawaki to include an agricultural control system based on the particular implement, as taught by Abolt to customize the operation of the tractor-implement combination in accordance to the implement’s requirements. 

Regarding Claim 11 Modified Sawaki teaches the system of Claim 1, and Sawaki also teaches:
wherein the agricultural equipment control system is disposed on the machine. ([Fig. 4] [0054] “In FIG. 4, the working vehicle operation system S of the an embodiment includes control units CA to CC of the tractor; a meter panel Pa1 as an example of a control unit and that of a work setting means; a terminal control unit CD of the tablet terminal as an example of a terminal and that of a work setting means;”)



Regarding Claim 12 Modified Sawaki teaches the system of Claim 1, and Sawaki also teaches:
wherein the data store is disposed in a remote server environment. ([0016] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of the second aspect or the fourth aspect, wherein the server stores the work setting information respectively in association with at least one of a plurality of working vehicles, a plurality of operators and a plurality of work contents.”)

Regarding Claim 13, Sawaki teaches:
A computer implemented method of controlling a piece of agricultural equipment: ([0054] “In FIG. 4, the working vehicle operation system S of the an embodiment includes control units CA to CC of the tractor; a meter panel Pa1 as an example of a control unit and that of a work setting means; … and a compact information processing device, so-called microcomputer, provided with an oscillator, etc., and various functions are realized by executing programs stored in storage members such as the ROM, RAM, and non-volatile memory.”)
storing data records, each data record including a set of settings data that identifies machine settings corresponding to an operator/machine/implement combination; ([0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”)
searching the data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”
obtains the set of settings data corresponding to the matching data record; ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “A t this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and controlling the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3. [0057] The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)

detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement;
generating a connection signal based on the detected connection;
identifying, based on the connection signal, data records to be synchronized between the agricultural machine and the implement;
synchronizing the identified data records;
In the same field endeavor, Abolt teaches:
detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement; ([0092] “In one arrangement, system 10 includes a sensor 90 associated with vehicle 12 that senses the attachment of an implement 92 to vehicle 12. In one arrangement, sensor 90 may be a physical sensor and/or a software sensor or other electronic sensor or sensing arrangement or sensing system or the like that is configured to sense the attachment of implement 92 to the vehicle 12 and/or control system 16. In one arrangement, implement 92 includes a tag which is read by sensor 90 which is a reader, similar to or identical to a radio-frequency identification (RFID) arrangement which uses electromagnetic fields from a sensor (e.g. sensor 90) to automatically identify and track tags attached to objects (e.g. implement 92). In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10.”)
generating a connection signal based on the detected connection; ([0092] “implement 92 is attached and/or electrically connected to vehicle 12, system 10 of vehicle 12 detects the presence of this microchip or memory and accesses the information contained on the chip which indicates the relevant information to the system, such as the make and model of implement 92 and its relevant parameters and any other information.”)
identifying, based on the connection signal, data records to be synchronized between the agricultural machine and the implement; ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information. ... In one arrangement, sensor 90 may be an arrangement wherein implement 92 includes a microchip or other electronic device that includes stored information therein or thereon, such as a memory chip, such that once implement 92 is attached and/or electrically connected to vehicle 12, system 10 of vehicle 12 detects the presence of this microchip or memory and accesses the information contained on the chip which indicates the relevant information to the system, such as the make and model of implement 92 and its relevant parameters and any other information.”)
synchronizing the identified data records; ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery and implement operation field.  Sawaki teaches a system which stores and operates an agricultural process based on settings data for agricultural operations corresponding to a Abolt teaches a system which operates an agricultural process based on settings data for agricultural operations corresponding to a combination of a work machine and an attached implement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the automatic detection of connection by a particular machine to generate a connection signal, identify data on the implement to be synchronized, and perform said synchronization, as taught by Abolt to supply the correct required power to an attached implement [0091]. Motivation to combine Sawaki with Abolt to a person having ordinary skill in the art comes from the prior art being analogous in the field of powered machinery attachments and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 14 Modified Sawaki teaches the system of Claim 13, and Sawaki also teaches:
surfacing the set of settings data corresponding to the matching data record for operator interaction; ([0064] “In FIG. 5 (E), an image 350 displayed when work is performed displays a work setting such as transmission responsiveness received from the server 101. Note that which work setting is selected may also be displayed on the meter panel Pa1 of the tractor 1, for example, not only on the tablet terminal TAB. The image 350 displayed when work is performed is provided a work end input section 351 to input when the work is ended. Note that the tractor 1 is controlled according to a work setting received from the server 101. Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
and detecting operator interaction with the surfaced set of settings data corresponding to the matching data record for user interaction. ([Fig 5] [0064] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)

Regarding Claim 15, Modified Sawaki teaches the system of Claim 14, and Sawaki also teaches:
detecting an operator acceptance input accepting the set of settings data corresponding to the matching data record, ([0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and wherein controlling the agricultural equipment comprises generating a control signal to control a controllable subsystem based on the set of settings data corresponding to the matching data record ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and based on the operator acceptance input. ([0063] “When an input is made on the input sections 341, 342, the input content is sent to the server 101, and work setting information conforming to the selection is received from the server 101.”

Regarding Claim 16 Modified Sawaki teaches the system of Claim 15, and Sawaki also teaches:
detecting an operator modification input modifying the set of settings data corresponding to the matching data record, ([0061] “In FIG. 5 (B), when authentication is made by the server 101, the operation selection image 320 is displayed on the touch panel TAB1. The operation selection image 320 includes a work start input section 321 to start work with the tractor 1, and a work setting registration section 322 to register a work setting. When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0062] “In FIG. 5 (C), the image 330 to register a work setting includes an input section 331 to input transmission responsiveness, an input section 332 to input a cultivation depth, an input section 333 to input automatic brake strength, an input section 334 to input on/off of the auto lift, an input section 335 to input on/off of the auto brake, and the input section 336 to input on/off of the backup, an input section 337 to input an engine speed, and an input section 338 to input execution of registration. According to inputs on the input sections 331 to 337, work settings such as transmission responsiveness and cultivation depth can be changed. Then, when an input is made on the registration input section 338, information input on the input sections 331 to 337, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101 and registered as work setting information.”)
and wherein controlling the agricultural equipment comprises generating a control signal to control the controllable subsystem based on the modified set of settings data, ([0064] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
and updating the matching data record based on the modified set of settings data. ([0065] “When the tractor 1 has ended the work, the processing software AP1 of an embodiment sends the work setting information finally displayed with the in-work display image 350 to the server 101, together with identification information of the operator, identification information of the tractor 1, GPS information of the farm field, etc. Therefore, in the server 101, the work setting information is updated. Note that an embodiment may be described in the context of an example configuration in which a work setting registered in the server 101 is updated, however, the present disclosure is not limited to this. For example, the work setting may not be updated if the administrator set some work settings for some specific operator, vehicle, and farm field as non-updatable.”)
Regarding Claim 17 Modified Sawaki teaches the system of Claim 16, and Sawaki also teaches:
identifying a plurality of different potential matching data records; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB. As illustrated in the cells of work settings BC1, CB1, CC1 in FIG. 6, when there is no work setting registered, if the standard settings B, C are registered, the fact that the standard settings B, C exist is sent to the tablet terminal TAB.”)
and ranking the plurality of different potential matching data records to identify a most relevant matching data record, based on the combination of the particular operator, the particular machine and the particular implement, as the matching data record. ([0018] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of one of the previous aspects, wherein when no work setting information is stored with the server in association with the working vehicle, the farm field, the operator, or the work content, the server applies a work setting for the working vehicle to actually use to perform work, according to another work setting information already stored. [0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.” [0063] “In FIG. 5 (D), when an input is made on the work start input section 321, if the server 101 has no work setting information registered in association with the operator (e.g., “User B”) currently using the system S, the currently-used tractor 1 (e.g., “Tractor C”), and the farm field (e.g., “the farm field H1”) specified by the GPS, while work setting information that is standard for the operator and another work setting for another operator (e.g., User A) to perform work in the same farm field (the farm field H1) by the currently-used tractor 1 (tractor C) is registered, a work setting selection image 340 of FIG. 5 (D) is displayed. The work setting selection image 340 includes an input section 341 to select a standard setting, and an input section 342 to select a work setting of another operator.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)

Regarding Claim 18 Modified Sawaki teaches the system of Claim 17, and Sawaki also teaches:
wherein the particular operator has a particular operator identifier (operator ID), particular machine has a … machine type and wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([0060] “ When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0103] “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
and wherein searching the data store to identify a matching data record comprises: identifying the potential matching data records based on the operator ID, the machine ID and the implement ID; ([0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and identifying the potential matching data records based on the operator ID, the machine type and the implement type. ([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
Sawaki does not explicitly teach:
wherein the particular implement has a particular implement identifier (implement ID) 
and the implement ID.
In the same field of endeavor, Abolt teaches:
wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information. This information may be stored on the tag attached to the implement 92 and electronically transmitted to or detected by sensor 90 and/or control system 16. Alternatively, this information may be associated with a unique ID stored on the tag and once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
and the implement ID. ([0092] “once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the use of an implement’s particular ID when searching match data for an agricultural control program, as taught by Abolt to customize the operation of the tractor based on the implement ID.
Regarding Claim 19
at least one processor; ([0054] “a central processing unit (CPU) for executing processes according to the programs stored in the ROM, etc.; and a compact information processing device, so-called microcomputer”)
and a data store storing data records, each data record including a set of settings data that identifies machine settings corresponding to an operator/machine/implement combination, ([0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”)
and storing instructions which, when executed by the at least one processor, cause the at least one processor to perform steps of: ([0054] “The control units CA to CD respectively includes: an input-output interface (I/O) that externally inputs and outputs a signal for example; a read-only memory (ROM) storing programs, information, etc. for executing necessary processes; a random access memory (RAM) for temporarily storing necessary data; a central processing unit (CPU) for executing processes according to the programs stored in the ROM, etc.; and a compact information processing device, so-called microcomputer,”)
searching the data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”)
obtains the set of settings data corresponding to the matching data record; ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and controlling the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3. [0057] The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)
Sawaki does not explicitly teach:
detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement; 
generating a connection signal based on the detected connection;
identifying, based on the connection signal, data records to be synchronized between the agricultural machine and the implement;
synchronizing the identified data records;
In the same field of endeavor, Abolt teaches:
detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement;  ([0092] “In one arrangement, system 10 includes a sensor 90 associated with vehicle 12 that senses the attachment of an implement 92 to vehicle 12. In one arrangement, sensor 90 may be a physical sensor and/or a software sensor or other electronic sensor or sensing arrangement or sensing system or the like that is configured to sense the attachment of implement 92 to the vehicle 12 and/or control system 16. In one arrangement, implement 92 includes a tag which is read by sensor 90 which is a reader, similar to or identical to a radio-frequency identification (RFID) arrangement which uses electromagnetic fields from a sensor (e.g. sensor 90) to automatically identify and track tags attached to objects (e.g. implement 92). In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10.”)
generating a connection signal based on the detected connection; ([0092] “implement 92 is attached and/or electrically connected to vehicle 12, system 10 of vehicle 12 detects the presence of this microchip or memory and accesses the information contained on the chip which indicates the relevant information to the system, such as the make and model of implement 92 and its relevant parameters and any other information.”)
identifying, based on the connection signal, data records to be synchronized between the agricultural machine and the implement; ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information. ... In one arrangement, sensor 90 may be an arrangement wherein implement 92 includes a microchip or other electronic device that includes stored information therein or thereon, such as a memory chip, such that once implement 92 is attached and/or electrically connected to vehicle 12, system 10 of vehicle 12 detects the presence of this microchip or memory and accesses the information contained on the chip which indicates the relevant information to the system, such as the make and model of implement 92 and its relevant parameters and any other information.”)
synchronizing the identified data records; ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery and implement operation field.  Sawaki teaches a system which stores and operates an agricultural process based on settings data for agricultural operations corresponding to a combination of a user, a work machine, and the field being worked while also taking the attached implements and work environments into account.  Abolt teaches a system which operates an agricultural process based on settings data for agricultural operations corresponding to a combination of a work machine and an attached implement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the automatic detection of connection by a particular machine to generate a connection signal, identify data on the implement to be synchronized, and perform said synchronization, as taught by Abolt to supply the correct required power to an attached implement [0091]. Motivation to combine Sawaki with Abolt to a person having ordinary skill in the art comes from the prior art being analogous in the field of powered machinery attachments and knowledge well known in the art, as well as from Sawaki [0025].

Regarding Claim 20 Modified Sawaki teaches the system of Claim 19, and Sawaki also teaches:
wherein the particular operator has a particular operator identifier (operator ID), particular machine has a particular machine identifier (machine ID) and a machine type and wherein the particular implement has … an implement type ([0060] “ When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0103] “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”) 
identifying a plurality of potential matching data records based on the operator ID, the machine ID… ([0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
identifying the plurality of potential matching data records based on the operator ID, the machine type and the implement type; ([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
and ranking the plurality of different potential matching data records to identify a most relevant matching data record, based on the combination of the particular operator, the particular machine and the particular implement, as the matching data record. ([0018] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of one of the previous aspects, wherein when no work setting information is stored with the server in association with the working vehicle, the farm field, the operator, or the work content, the server applies a work setting for the working vehicle to actually use to perform work, according to another work setting information already stored. [0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.” [0063] “In FIG. 5 (D), when an input is made on the work start input section 321, if the server 101 has no work setting information registered in association with the operator (e.g., “User B”) currently using the system S, the currently-used tractor 1 (e.g., “Tractor C”), and the farm field (e.g., “the farm field H1”) specified by the GPS, while work setting information that is standard for the operator and another work setting for another operator (e.g., User A) to perform work in the same farm field (the farm field H1) by the currently-used tractor 1 (tractor C) is registered, a work setting selection image 340 of FIG. 5 (D) is displayed. The work setting selection image 340 includes an input section 341 to select a standard setting, and an input section 342 to select a work setting of another operator.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
Sawaki does not explicitly teach:
wherein the particular implement has a particular implement identifier (implement ID) 
and the implement ID.
In the same field of endeavor, Abolt teaches:
wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([0092] “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information. This information may be stored on the tag attached to the implement 92 and electronically transmitted to or detected by sensor 90 and/or control system 16. Alternatively, this information may be associated with a unique ID stored on the tag and once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
and the implement ID. ([0092] “once the sensor 90 detects the presence of the implement and its unique ID, control system 16 determines from a database (either an internal database or an external database 40) the parameters associated with the implements unique ID.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the use of an implement’s particular ID when searching match data for an agricultural control program, as taught by Abolt to customize the operation of the tractor based on the implement ID.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finley (US 20040024510) is made of record as a piece of art which also illustrates a system which uses the settings of a detected working machine and implement to operate the two in a synchronized fashion.  It also teaches an operator’s acceptance of the combined implement/machine settings.  ([0033] Then, as seen in control block 230, the machine parameters are set or adjusted. Within the machine control system 110, the appropriate hydraulic and other control systems of the machine are reconfigured based upon the associated parameters stored in the machine data storage system 112”  [0034] “Once all of the appropriate machine parameters have been reconfigured or reprogrammed, then, as seen in control block 235, the implement is enabled for use. The implement may be enabled by the machine processor 104 sending a signal to the machine control system 110 to enable the hydraulics and/or controls of the implement, or the operator may be allowed or instructed to enable the implement via an operator input.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662